 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    AARON LAMONT STRIBLING,                             No. 2:18-cv-01086 CKD P
12                        Plaintiff,
13            v.                                          ORDER AND FINDINGS AND
                                                          RECOMMENDATIONS
14    MARIANNE MATHERLY,
15                        Defendant.
16

17           Plaintiff is a state prisoner proceeding pro se and seeking relief pursuant to 42 U.S.C. §

18   1983. This proceeding was referred to this court by Local Rule 302 pursuant to 28 U.S.C. §

19   636(b)(1).

20           Plaintiff requests leave to proceed in forma pauperis. Since plaintiff has submitted a

21   declaration that makes the showing required by 28 U.S.C. § 1915(a), his request will be granted.

22   Plaintiff is required to pay the statutory filing fee of $350.00 for this action. 28 U.S.C. §§

23   1914(a), 1915(b)(1). By separate order, the court will direct the appropriate agency to collect the

24   initial partial filing fee from plaintiff’s trust account and forward it to the Clerk of the Court.

25   Thereafter, plaintiff will be obligated for monthly payments of twenty percent of the preceding

26   month’s income credited to plaintiff’s prison trust account. These payments will be forwarded by

27   the appropriate agency to the Clerk of the Court each time the amount in plaintiff’s account

28   exceeds $10.00, until the filing fee is paid in full. 28 U.S.C. § 1915(b)(2).
                                                         1
 1          I.      Screening Requirement

 2          The court is required to screen complaints brought by prisoners seeking relief against a

 3   governmental entity or officer or employee of a governmental entity. 28 U.S.C. § 1915A(a). The

 4   court must dismiss a complaint or portion thereof if the prisoner has raised claims that are legally

 5   “frivolous or malicious,” that fail to state a claim upon which relief may be granted, or that seek

 6   monetary relief from a defendant who is immune from such relief. 28 U.S.C. § 1915A(b)(1),(2).

 7          A claim is legally frivolous when it lacks an arguable basis either in law or in fact.

 8   Neitzke v. Williams, 490 U.S. 319, 325 (1989); Franklin v. Murphy, 745 F.2d 1221, 1227-28 (9th

 9   Cir. 1984). The court may, therefore, dismiss a claim as frivolous where it is based on an

10   indisputably meritless legal theory or where the factual contentions are clearly baseless. Neitzke,

11   490 U.S. at 327. The critical inquiry is whether a constitutional claim, however inartfully

12   pleaded, has an arguable legal and factual basis. See Jackson v. Arizona, 885 F.2d 639, 640 (9th

13   Cir. 1989); Franklin, 745 F.2d at 1227.

14          In order to avoid dismissal for failure to state a claim a complaint must contain more than

15   “naked assertions,” “labels and conclusions” or “a formulaic recitation of the elements of a cause

16   of action.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555-557 (2007). In other words,

17   “[t]hreadbare recitals of the elements of a cause of action, supported by mere conclusory

18   statements do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Furthermore, a claim

19   upon which the court can grant relief has facial plausibility. Twombly, 550 U.S. at 570. “A

20   claim has facial plausibility when the plaintiff pleads factual content that allows the court to draw
21   the reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S.

22   at 678. When considering whether a complaint states a claim upon which relief can be granted,

23   the court must accept the allegations as true, Erickson v. Pardus, 127 S. Ct. 2197, 2200 (2007),

24   and construe the complaint in the light most favorable to the plaintiff. See Scheuer v. Rhodes,

25   416 U.S. 232, 236 (1974).

26          II.     Allegations in the Complaint
27          On March 9, 2018, plaintiff was sent a Clerk’s Notice indicating that the pleading he was

28   attempting to file was being returned because the institution where he was incarcerated
                                                        2
 1   participates in the electronic filing program with the court. ECF No. 1 at 9-10. Plaintiff was

 2   advised that the pleading “must be filed under [the] E-Filing procedure with the Litigation

 3   Coordinator” at CSP-Sacramento, where plaintiff was an inmate. Id. Attached to the complaint

 4   is evidence demonstrating that the pleading was in fact electronically filed with the court on April

 5   11, 2018. See ECF No. 1 at 12. Plaintiff also complains about a second pleading that was

 6   electronically filed, but without the attachments because they exceeded the page limits. ECF No.

 7   1 at 16. Plaintiff alleges that these actions by the Clerk of Court amount to “fraud, perjury,

 8   impersonating a judge, and conspiracy” since “nothing in the Local or Federal Rules” authorizes

 9   an electronic filing system. See ECF No. 1 at 4. Plaintiff states that he was injured as a result of

10   defendant’s actions because he was “stress[ed], on top of stress equal[s] more stress.” ECF No. 1

11   at 4. By way of relief, plaintiff seeks injunctive relief “to put an end to any e-filing.” ECF No. 1

12   at 7. He also requests compensatory, punitive, and nominal damages for the stress that he

13   endured. Id.

14          III.    Analysis

15          The Supreme Court has recognized that some officials perform special functions which,

16   because of their similarity to functions that would have been immune when Congress enacted

17   § 1983, deserve absolute protection from civil liability. Buckley v. Fitzsimmons, 509 U.S. 259,

18   268-69 (1993). This immunity extends to individuals performing functions necessary to the

19   judicial process. Miller v. Gammie, 335 F.3d 889, 895-96 (9th Cir. 2003). Under the common

20   law, judges, prosecutors, trial witnesses, and jurors were absolutely immune from their activities
21   carrying out judicial functions. Id. at 896. The Court has taken a “functional approach” to the

22   question of whether absolute immunity applies in a given situation, meaning that it looks to “the

23   nature of the function performed, not the identity of the actor who performed it.” Buckley, 509

24   U.S. at 269 (1993) (quoting Forrester v. White, 484 U.S. 219, 229 (1988)). Accordingly, state

25   actors are granted absolute immunity from damages liability in suits under § 1983 for actions

26   taken while performing a duty functionally comparable to one for which officials were immune at
27   common law. Miller, 335 F.3d at 897.

28   ////
                                                        3
 1          All of the allegations in the complaint concern returning various pleadings to plaintiff on

 2   the ground that they did not comply with the e-filing system. Defendant’s actions in determining

 3   whether a litigant has complied with local rules and procedures are the functional equivalent of

 4   those traditionally performed by judges who were immune from suit at common law. Defendant

 5   Matherly is therefore entitled to absolute quasi-judicial immunity for her enforcement of the

 6   court's filing rules and procedures. See Mullis v. U.S. Bankruptcy Court for the Dist. of Nevada,

 7   828 F.2d 1385 (9th Cir. 1987) (stating that “[c]ourt clerks have absolute quasi-judicial immunity

 8   from damages for civil rights violations when they perform tasks that are an integral part of the

 9   judicial process.”); Sharma v. Stevas, 790 F.2d 1486, 1486 (9th Cir. 1986) (clerk of court had

10   absolute quasi-judicial immunity under Federal Tort Claims Act where his acts were integral part

11   of judicial process). This immunity also extends to actions seeking declaratory, injunctive, and

12   other forms of equitable relief such as the present action. See Mullis, 828 F.2d at 1394.

13   Accordingly, plaintiff’s complaint must be dismissed because it “seeks monetary relief from a

14   defendant who is immune from such relief.” 28 U.S.C. § 1915A(b)(2).

15          IV.     Plain Language Summary for Pro Se Party

16          Since plaintiff is acting as his own attorney in this case, the court wants to make sure that

17   the words of this order are understood. The following information is meant to explain this order

18   in plain English and is not intended as legal advice.

19          The court has read the complaint that you filed and concluded that it does not state a claim

20   against the named defendant because she is immune from suit. This problem is not fixable and,
21   as a result, the magistrate judge is recommending that your case be dismissed. If you do not

22   agree with this result you may file “Objections to the Magistrate Judge’s Findings and

23   Recommendations” within fourteen days after receiving this document.

24          In accordance with the above, IT IS HEREBY ORDERED that:

25          1. Plaintiff’s motion for leave to proceed in forma pauperis (ECF No. 2) is granted.

26          2. Plaintiff is obligated to pay the statutory filing fee of $350.00 for this action. All fees
27   shall be collected and paid in accordance with this court’s order to the Director of the California

28   Department of Corrections and Rehabilitation filed concurrently herewith.
                                                        4
 1           3. The Clerk of Court is directed to randomly assign this case to a district court judge.

 2           4. The Clerk of Court is further directed to serve a copy of the Standing Order Re:

 3   Procedural Rules for Electronic Submission of Prisoner Litigation on the plaintiff.

 4           IT IS FURTHER RECOMMENDED that plaintiff’s complaint be dismissed without leave

 5   to amend.

 6           These findings and recommendations are submitted to the United States District Judge

 7   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

 8   after being served with these findings and recommendations, any party may file written

 9   objections with the court and serve a copy on all parties. Such a document should be captioned

10   “Objections to Magistrate Judge’s Findings and Recommendations.” Any response to the

11   objections shall be served and filed within fourteen days after service of the objections. The

12   parties are advised that failure to file objections within the specified time may waive the right to

13   appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

14   Dated: November 19, 2018
                                                       _____________________________________
15
                                                       CAROLYN K. DELANEY
16                                                     UNITED STATES MAGISTRATE JUDGE

17

18

19

20
21

22   12/stri1086.14.nolta.docx

23

24

25

26
27

28
                                                        5
